Citation Nr: 0530767	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  02-01 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of left posterior tibialis dysfunction, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from September 1986 to 
January 1992.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois. 

The appeal is remanded to the Appeals Management Center in 
Washington, DC.  


REMAND

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim, to include providing a 
medical examination or medical opinion.  38 C.F.R. § 3.159(c) 
(2005).  The veteran asserts that a re-examination of his 
left foot is necessary because his left foot disorder has 
worsened since the most recent VA examination conducted in 
June 2002.  The recent treatment records indeed show a 
worsening of the left foot disorder, to include increasing 
pain and instability.  VA examination is therefore 
appropriate.  See Proscelle v. Derwinski, 2 Vet App 629 
(1992).

Accordingly, this case is remanded for the following actions:

1.  The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the current severity of his 
service-connected left foot disorder.  The 
claims file must be made available to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should review 
the results of any testing prior to 
completion of the report. The report of 
examination should be comprehensive and 
include a detailed account of all 
manifestations of left foot pathology 
found to be present.  In particular, the 
examiner should report any functional 
limitation found and range of motion 
expressed in degrees, with standard ranges 
provided for comparison purposes.  The 
examiner must also address the extent of 
any associated claw foot.  The examiner 
should also render specific findings as to 
whether during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
veteran's service- connected left foot 
disorder. The report prepared should be 
typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for the 
above noted examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If the issue on 
appeal continues to be denied, the veteran 
must be provided a Supplemental Statement 
of the Case.  The veteran must then be 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

